Citation Nr: 0624595	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
with regard to whether he had filed a timely notice of 
disagreement as to the issue of entitlement to an increased 
initial evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to January 
1968 and from January 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 determination that the veteran had 
not filed a timely notice of disagreement (NOD).

The Board notes that the veteran was granted entitlement to 
individual unemployability in January 2001.  In addition, his 
PTSD disability, which was initially rated 50 percent when it 
was service connected in April 1999, was increased to 70 
percent, effective June 2000.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent disability rating.  The veteran was informed of that 
determination in a letter dated May 18, 1999.

2.  In a written statement, dated June 15, 2000, the veteran 
expressed disagreement with the 50 percent disability 
evaluation assigned for his PTSD.

3.  In a letter dated September 18, 2000, the RO informed the 
veteran that his June 15, 2000, NOD was not timely with 
regard to the April 1999 rating decision.  The letter 
informed the veteran that if he believed the RO was wrong, he 
needed to write and tell them why.

4.  In a written statement dated May 13, 2002, the veteran 
contended that the NOD dated June 13, 2000, was a timely 
appeal as to the rating decision of which he was notified on 
May 18, 1999.  However, since it was not received within one 
year of the September 18, 2000, letter, this latter NOD was 
also not timely.

CONCLUSION OF LAW

The veteran did not timely file a notice of disagreement with 
regard to whether his June 15, 2000, notice of disagreement 
was timely, and the Board does not have jurisdiction over an 
appeal as to this issue.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The VCAA recognized certain circumstances where VA will 
refrain from or discontinue providing assistance.  Since the 
issue here is solely one of statutory interpretation, and the 
claim is barred as a matter of law, the RO's action in 
developing the claim was sufficient.  See, e.g., Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Discussion

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.200.

Among the Board's Rules of Practice, 38 C.F.R. § 20.201, Rule 
201, provides that a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities, and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the notice of 
disagreement must make that clear.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The procedural background of this claim is somewhat 
complicated.  In an April 1999 rating decision, the RO 
awarded service connection for PTSD and assigned a 50 percent 
disability rating.  The notice letter, dated May 18, 1999, 
informed the veteran of this decision and his appellate 
rights.

The next correspondence from the veteran is dated June 15, 
2000.  In that written statement, the veteran indicated that 
he wished to file an NOD with the rating decision of which he 
was notified by letter of May 18, 1999, as to the 50 percent 
evaluation assigned to his PTSD.  He explained that the 
reason his NOD was three weeks past the one-year limit was 
because he was overseas in Taiwan and could not return to the 
United States in time to file his NOD.

Because the veteran's June 15, 2000, NOD was filed more than 
one year from the date the RO mailed the notice regarding the 
April 1999 rating decision, the RO determined that his NOD 
was untimely.

The RO informed the veteran of its determination as to 
timeliness in a letter dated September 18, 2000.  The veteran 
was informed in this letter that if he disagreed with the 
RO's determination that his NOD was untimely, he should write 
and tell them why.

Subsequently, the veteran filed a May 13, 2002, NOD with 
regard to the RO's September 18, 2000, determination that his 
June 13, 2000, NOD was untimely.  He submitted evidence that 
showed he was involved in a serious motorcycle accident in 
Thailand and was unable to return to the United States to 
file an NOD until May 28, 2000.

Based on this procedural background, the Board finds that the 
veteran's May 13, 2002, NOD was received beyond one year 
after notice of the RO's September 18, 2000, determination.  
Therefore, it may not be accepted as timely.  The Board also 
notes that under this sequence of events, the mailbox rule, 
by which unpostmarked items may be presumed to have been 
mailed within a prescribed period before their receipt, is 
inapplicable.

Since the veteran has not contended that the timeline of the 
procedural history of this claim is other than as outlined 
above, the Board finds that the law is dispositive and that 
the veteran did not timely file a notice of disagreement as 
to the issue of whether his June 2000 notice of disagreement 
was timely.  The lack of timeliness mandates that this appeal 
must be dismissed, because the Board does not have 
jurisdiction to review the case.


ORDER

A timely notice of disagreement having not been filed as to 
the issue specified herein, the appeal as to whether the 
veteran filed a timely notice of disagreement as to the issue 
of entitlement to an increased initial evaluation for post-
traumatic stress disorder is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


